Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   January 06, 2016

The Court of Appeals hereby passes the following order:

A16D0196. NEIL LYNN MOORE v. THE STATE.

      Neil Lynn Moore seeks discretionary review of the trial court’s October 16,
2015, order denying his motion to modify/reduce sentence. We lack jurisdiction
because the application is untimely.
       When a party applies for discretionary review of a directly appealable order
– such as one denying a timely motion for sentence modification – we grant the
application under OCGA § 5-6-35 (j). To fall within this general rule, however, the
application must be filed within 30 days of entry of the order or judgment to be
appealed. OCGA § 5-6-35 (d); Hill v State, 204 Ga. App. 582 (420 SE2d 393) (1992).
Because Moore filed his application 59 days after entry of the trial court’s order,1 it
is untimely. Accordingly, this application is hereby DISMISSED for lack of
jurisdiction.




      1
        Moore attempted to file his application earlier, but the Court was unable to
accept the filing since it did not include a certificate of service. See Court of Appeals
Rule 6 (any document without a certificate of service shall not be accepted for filing).
Court of Appeals of the State of Georgia
                                     01/06/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.